DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-3 and 9-10 are objected to because:
Claim 1, line 4, “the supports” lacks antecedent basis.
Claim 1, line 4, “the arc-extinguishing sheet” lacks antecedent basis.
Claim 1, lines 8-9, “the gas-evolving hood” lacks antecedent basis.
Claim 1, line 9, “the extension leg” lacks antecedent basis.
Claim 2, line 2, “inside” lacks antecedent basis.
Claim 3, line 2, “a moving contact” should be –the moving contact-.
Claim 9, line 5, “the supports” lacks antecedent basis.
Claim 9, line 5, “the arc-extinguishing sheet” lacks antecedent basis.
Claim 9, line 10, “the gas-evolving hood” lacks antecedent basis.
Claim 9, line 10, “the extension leg” lacks antecedent basis.
Claim 10, line 2, “inside” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7—11, 13, 15-17 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hamada et al, US 20130284702 [Hamada].
Regarding claim 1, Hamada discloses (figs.1-9) an arc-extinguishing device (1), comprising an arc-extinguishing chamber (11), where the arc-extinguishing chamber (11) comprises a support (12), a plurality of arc-extinguishing grid sheets (13), a first gas-evolving hood (15a), and a second gas-evolving hood (15b) [para.0026]; the plurality of arc-extinguishing grid sheets (13) are mounted on the supports (12), the arc-extinguishing grid sheet (13) has a groove [para.0044] to form a moving track for a moving contact (6), both sides of the groove extend toward the moving contact (6) respectively to form a first extension leg (13b) and a second extension leg (13b), an end and an inner side of the first extension leg (13b) are wrapped by the first gas-evolving hood (15a), and an end and an inner side of the second extension leg (13b) are wrapped by the second gas-evolving hood (15b); a surface (15a1, 15b1) of the gas- evolving hood (15) extending along the inner side of the extension leg (13b) toward the groove [para.0044] is referred to as a wrapping surface (15a1, 15b1), a front edge of the wrapping surface (15a1, 15b1) is aligned with or goes beyond a front end of the moving contact (6), and a shape of the front edge of the wrapping surface (15a1, 15b1),  is consistent with a moving trajectory of the front end of the moving contact (6) [see fig. 5].
Regarding claim 9, Hamada discloses (figs. 1-9) a circuit breaker (1), comprising a housing (2), a moving contact (6), a fixed contact (4) and an arc-extinguishing device (11), where the arc-extinguishing device (11) comprises an arc-extinguishing chamber (11), the arc-extinguishing chamber (11) comprises 
Regarding claims 2 and 10, Hamada further discloses where the front edge of the wrapping surface (15a1, 15b1), has a protrusion facing toward the inside of the groove [para.0044] of the arc-extinguishing grid sheet (13) [see fig.4].
Regarding claim 3, Hamada further discloses where the arc-extinguishing device (1) further comprises a moving contact (6), and the moving contact (6) is of rod shape, rotatable around a shaft and provided with a moving contact point (8).
Regarding claim 5, Hamada further discloses where the arc-extinguishing device (1) further comprises a fixed contact (4) which is of U-shaped structure and a fixed contact point (7) is disposed on the U-shaped structure.
Regarding claims 7 and 15, Hamada further discloses where the fixed contact (4) further comprises an insulation cover (15c) wrapping a non-opening end of the U-shaped structure.

Regarding claim 11, Hamada further discloses where the moving contact (6) is of rod shape, rotatable around a shaft and provided with a moving contact point (8), and the front end of the moving contact (6) is movable along a track formed by the grooves [para.0044] of the plurality of arc- extinguishing grid sheets (13).
Regarding claim 13, Hamada further discloses where the fixed contact (4) is of U-shaped structure on which a fixed contact point (7) is disposed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Schaltenbrand et al, US 20070268100 [Schaltenbrand].
Regarding claims 4 and12, Hamada fails to disclose wherein an insulation plate is connected at a position that is on the moving contact and behind the moving contact point and the insulation plate is driven by the moving contact to move.
Schaltenbrand discloses (figs.1-4) an arc-extinguishing device (2) comprising an insulation plate (100) [para.0029] connected at a position that is on a moving contact (52) and behind a moving contact point (6), and the insulation plate (100) driven by the moving contact (52) to move.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable assembly of Hamada with the inclusion of the in shielding 
Regarding claim 18, Hamada and Schaltenbrand further disclose a circuit breaker provided with the arc-extinguishing device (1) [para.0040].
Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Jang, US 8884728.
Regarding claims 6 and 14, Hamada fails to disclose wherein the fixed contact further comprises a magnetic conducting block disposed in the U-shaped structure.
Jang discloses (fig.3) a fixed contact (10) further comprises a magnetic conducting block (30) disposed in a U-shaped structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixed assembly of Hamada with the inclusion of the magnetic assembly of Jang, thereby providing an increased in electromagnetic repulsive force between the current limiting stationary arm and the movable contact arm during current limiting operations.
Regarding claim 20, Hamada and Jang further disclose a circuit breaker provided with the arc-extinguishing device (1) [para.0040].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanno et al, Ruempler et al, Smeltzer et al, Zhou et al, Tetik et al, Kinzler et al and Yeon are examples of circuit breakers, comprising arc-extinguishing chambers, plurality of arc-extinguishing grid sheets and insulation inserts, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833